Plaintiff's petition for rehearing is denied. But there is one *Page 332 
thing which needs further comment. We said that plaintiff furnished no aid whatever in defendant's efforts to formulate a working plan for the new building. That is wrong to the extent defendant's contractor, Mr. Anderberg, testified that he did get some information from plaintiff. But it was incomplete by far, plaintiff refusing further assistance. The mistake was due to too close adherence to the testimony of plaintiff himself, which was that he did not "suggest changes" in the plan or bill of materials. At that point he says, "I had nothing to say."
The assertion that defendant's delay in proceeding with reconstruction was a breach of the construction contract might be true if it had not been so much chargeable to plaintiff himself. The main point remains that defendant was entitled to plaintiff's active coöperation from the outset. With the slight exception mentioned, it was refused.